Citation Nr: 1300601	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-39 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1985 to June 2007.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied reopening service connection for a right knee disability because new and material evidence was not received.  The claims file has since been transferred to the RO in Wichita, Kansas

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 2007 rating decision, the RO denied service connection for a right knee disorder, finding that a right knee disorder was not diagnosed in service, nor was there evidence of a currently diagnosed right knee disability.  

2.  The Veteran did not submit a timely notice of disagreement to the December 2007 rating decision.  

3.  Evidence received since the December 2007 rating decision relates to unestablished facts of current disability or nexus to service that are necessary to substantiate a claim for service connection for a right knee disability.



CONCLUSIONS OF LAW

1.  The December 2007 rating decision which denied service connection for a right knee disability became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2012).

2.  The evidence received subsequent to the December 2007 rating decision is new and material to reopen service connection for a right knee disability.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 3.317, 20.1105 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial.  

In a May 2009 letter, the RO provided preadjudicatory notice to the Veteran addressing the new and material evidence claim consistent with Kent.  The May 2009 letter also provided notice regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The letter included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, private treatment records, and the Veteran's statements.  Although a VA examination was not conducted with respect to the new and material evidence claim, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  38 C.F.R. § 3.159(c).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Reopening Service Connection for a Right Knee Disability

The RO previously considered and a denied a claim for service connection for a right knee disability in an unappealed December 2007 rating decision.  The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

38 C.F.R. § 3.156(c)(1)  provides that notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 38 C.F.R. § 3.156(c)(3).

 Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

Service connection for a right knee disability was initially denied by the RO, on the merits, in an unappealed December 2007 rating decision, which found that a chronic, compensable right knee condition was not diagnosed in service, an arthritic knee condition was not diagnosed within one year of service separation, and the Veteran did not have a currently diagnosed disability of the right knee.   Evidence of record at the time of the December rating decision contained only the Veteran's service treatment records and evidence that he failed to report for a scheduled VA compensation examination.  Because the Veteran failed to appear for the examination, a currently diagnosed right knee disability was not shown at the time of the December 2007 RO rating decision denial.  The Veteran did not submit a timely notice of disagreement to the December 2007 decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran filed the current claim to reopen service connection for a right knee disability in May 2009.  

In light of the foregoing, the Board finds that new and material evidence in this case must tend to show that the Veteran has a currently diagnosed right knee disability, that a right knee disability began in service, or was manifest to a compensable degree within one year of the Veteran's separation from service, or is otherwise related to service.  

Evidence received subsequent to the December 2007 rating decision includes: a CD-ROM copy of private radiology images which the Board is unable to read, a May 2009 treatment report from Dr. R.T., lay statements and argument in support of the claim, and additional service dental records received in July 2011.  While these service dental records were not in existence when VA first decided the claim in December 2007, because they are not relevant to the appeal for service connection for a right knee disability, the provisions of 38 C.F.R. § 3.156(c) are not for application. 

The Board finds that the new evidence received since the final rating decision in December 2007 is material.  The May 2009 treatment report from Dr. R.T. reflects a 22-year history of bilateral knee pain, which the Veteran attributed to football injuries sustained in high school.  The Veteran has a current diagnosis of varus gonarthrosis of the right knee.  Lay statements submitted by the Veteran in support of his claim and lay statements associated with the private treatment report show that the Veteran has reported the presence of chronic right knee pain in service and since separation from service.  

The Board finds that the new evidence submitted by the Veteran since the December 2007 rating decision is material.  Private treatment records reflect a current right knee diagnosis, which is an unestablished fact that is necessary to substantiate the claim for service connection for a right knee disability.  

The new evidence also includes evidence of continuous post-service symptoms of a right knee disorder that suggest a relationship to service.  The Veteran's lay statements attest to the onset of chronic right knee pain in service with continuous symptoms since service.  See Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (continuity of post-service symptoms is "a substitute way of showing" in-service incurrence and medical nexus, although medical nexus to such continuous symptomatology may be required).  Such lay evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  See Justus, 
3 Vet. App. 513.  The Board finds that the Veteran's statements, when presumed to be credible for the purpose of reopening, tend to suggest a nexus (by continuity of symptoms) between the currently diagnosed right knee disability and service and, as such, relate to this unestablished fact of relationship to service that is necessary to substantiate the claim for service connection for a right knee disability.  

Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a right knee disability has been received, and the claim is reopened.  See 38 C.F.R. § 3.156.  However, as explained in the remand below, further development is necessary before the Board can address the merits of the Veteran's claim.


ORDER

New and material evidence having been received, service connection for a right knee disability is reopened.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  VA must provide a VA medical examination or medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Veteran had a current diagnosis of varus gonarthrosis of the right knee.  Service treatment records show that the Veteran sustained an injury to the right anterior cruciate ligament while playing football in October 1986.  The Veteran was seen for continuing right knee complaints from 1986 to 1990 with additional injuries of right knee strain in September 1989 and right knee trauma in January 1990; however, service treatment records do not reflect continuing right knee complaints or treatment from 1991 to 2006.  A Mach 2006 separation examination shows that the Veteran did not have any active knee complaints at that time.  

The Veteran more recently reported increasing pain in the right knee and he reported that April 2009 x-rays show that the cartilage in the right knee is gone.  He contends that such degeneration did not occur in just a few years and contends that it is due to the in-service injury in the late 1980s.  For these reasons, the Board finds that a VA examination is necessary to assist in determining if the Veteran's current right knee disability was incurred in service.  

The Board notes that, during private treatment in May 2009, the Veteran described a 22-year history of knee pain that he attributed to football injuries in high school; however, as a right knee disability was not "noted" on a January 1985 enlistment examination, the Veteran's right knee is presumed to have been in sound condition at service entrance.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2012).  Additionally, the noted history of knee pain dating back 22 years would coincide with in-service injuries and treatment which occurred around 1987, rather than to a pre-service date.  As there is no other evidence of record to elucidate the nature of any pre-service injury, any residuals, the course of treatment, or any other factors that may enable the Board to gauge any relevant information as to its preexistence, the Board finds that the presumption of soundness at service entrance with respect to the right knee has not been rebutted; therefore, the claim is the more favorable one of direct service connection, and an opinion is not needed for consideration of aggravation of a preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Accordingly, the reopened issue of service connection for a right knee disability is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA joints (orthopedic) examination to assist in determining if a right knee disability was incurred in service.  The relevant documents in the claims folder should be made available for review in connection with this examination. All indicated tests and studies should be performed. 

The examiner should identify all currently right knee disabilities, and should offer the following opinion: 

Is it at least as likely as not (a 50 percent or greater probability) that any right knee disability began during service or is otherwise related to some incident in service?

In rendering an opinion, the examiner should address relevant findings of record, including service treatment records reflecting treatment for right knee injuries from 1986 to 1990.  Additionally, while the Veteran attributed his current right knee complaints to football injuries in high school (May 2009 private treatment report), the Veteran's right knee is presumed to have been in sound condition at service entrance; therefore, the VA examiner should provide an opinion as to in-service incurrence, and not address aggravation of a preexisting condition. 

The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved. 

2.  After all development has been completed, the RO/AMC should re-adjudicate the claim for service connection for a right knee disability.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


